Citation Nr: 1030191	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  99-17 824	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an effective date earlier than February 20, 1998, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1964 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") on September 8, 2008, which 
vacated a February 2007 Board decision and remanded the case for 
additional development.  In November 2002, the Court also vacated 
an August 2001 Board decision to the extent that an effective 
date earlier than February 20, 1998, was denied and remanded the 
issue for additional development.  The issue initially arose from 
a February 1999 rating decision by the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which established service connection for PTSD effective from 
March 26, 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  The Veteran did not perfect an appeal from a March 1987 
rating decision that denied service connection for PTSD, and that 
rating decision is final.

3.  A request to reopen the claim of entitlement to service 
connection for PTSD was received on February 20, 1998.

4.  Service connection for PTSD was granted in a February 1999 
rating decision and the Veteran was subsequently assigned an 
effective date from February 20, 1998, the date of receipt of his 
request to reopen the claim.

5.  With resolution of reasonable doubt in the Veteran's favor, 
the Board finds that the Veteran met all eligibility criteria for 
PTSD on the effective date of the liberalizing law in this case 
or November 6, 1996 and such eligibility existed continuously 
from that date to the date of the Veteran's reopened claim 
received on February 20, 1998.  


CONCLUSIONS OF LAW

1.  The March 1987 rating decision that last denied entitlement 
to service connection for PTSD is final.  38 U.S.C.A. § 7105(d) 
(West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2009).

2.  The criteria for an effective date of February 20, 1997, for 
the grant of service connection for PTSD have been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled by 
information provided to the Veteran in letters from the RO dated 
in August 2003 and September 2005.  Those letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing 
the sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to these matters was 
provided in March 2006.  The notice requirements pertinent to the 
issue on appeal have been met and all identified and authorized 
records relevant to the matter have been requested or obtained.  
Further attempts to obtain additional evidence would be futile.  
There has been substantial compliance with all pertinent VA law 
and regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Earlier Effective Date Claim

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400(b)(2) (2009).  

However, section 5110(g) provides an exception to this general 
rule. Under section 5110(g), a claimant who is awarded 
compensation benefits pursuant to a liberalizing law or VA issue 
may be entitled to benefits prior to the date of his application 
for benefits.  In the case of a liberalizing law that takes 
effect prospectively, an earlier effective date may be warranted 
if the claimant can demonstrate that he "met all eligibility 
criteria for the liberalized benefit on the effective date of the 
liberalizing law or VA issue and that such eligibility existed 
continuously from that date to the date of claim" or the date of 
the RO decision granting entitlement to the benefit.  If a claim 
for benefits is either reviewed on the initiative of VA or at the 
request of the claimant within one year from the effective date 
of the law or VA issue, benefits may be authorized from the 
effective date of the law or VA issue. 38 C.F.R. § 3.114(a) (1); 
McKay v. Brown, 9 Vet. App. 183 (1996). If a claim is either 
reviewed on the initiative of VA or at the request of the 
claimant more than one year after the effective date of a 
liberalizing law, benefits maybe authorized for a period of one 
year prior to the date of receipt of such a request. 38 C.F.R. § 
3.114(a) (2).  The Court has held that VA has no duty to inform 
potential claimants of changes in law.  See Gold v. Brown, 7 Vet. 
App. 315 (1995). 

The Board observes that the phrase "date entitlement arose", as 
used in VA regulations, does not appear in the statute.  
Conversely, the phrase "...pursuant to any Act or administrative 
issue," appears in the statute, but does not appear in the 
regulation.  The Board infers from these facts that the phrase 
"date entitlement arose" as used in 38 C.F.R. § 3.400 must refer 
to § 5110 (g) "...pursuant to any Act or administrative issue,".  
Thus, the Board need not consider the date that a physician 
offered a favorable diagnosis or medical nexus opinion to be the 
date that entitlement arose.  This conclusion is borne out in 
Lalonde v. West, 12 Vet. App. 377 (1999), where the Court 
stressed that the effective date for an award of service 
connection is not based on the earliest medical evidence 
demonstrating a causal connection, but on the date of the claim 
for service connection.  In this case, the "date entitlement 
arose" refers to the date of enactment of current 38 U.S.C.A. § 
1110, which authorizes compensation for any service-connected 
disability.  

VA regulations effective in February 1999 provided that service 
connection could be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  For PTSD claims regulations provided that service 
connection required medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).  Section 
4.125(a) incorporated the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing PTSD.  

The Court in Cohen v. Brown, 10 Vet. App. 128, 138 (1997), held 
that VA had adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  It was noted that the major effect of 
that action was that the criteria changed from an objective 
"would evoke ... in almost anyone" standard in assessing 
whether a stressor is sufficient to trigger PTSD to a subjective 
standard.  The revised criteria require exposure to a traumatic 
event and response involving intense fear, helplessness, or 
horror and that a more susceptible individual may have PTSD based 
on exposure to a stressor that would not necessarily have the 
same effect on almost everyone.  A diagnosis of PTSD by a mental 
health professional must be "presumed (unless evidence shows to 
the contrary) to have been made in accordance with the applicable 
DSM criteria."  Id. at 139.  The sufficiency of a stressor is 
now a clinical determination for the examining mental health 
professional.  Id. at 140, 141.  

The Board notes that as a result of the Cohen decision VA 
regulations were revised effective November 7, 1996, stating that 
the nomenclature employed in the rating schedule is based upon 
the DSM-IV.  See 38 C.F.R. § 4.130 (effective from Nov. 7, 1996); 
see also 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  In Rhodan v. 
West, 12 Vet. App. 55 (1998), the Court observed that when the 
Secretary adopted the revised mental disorder rating schedule and 
published it in the Federal Register, the publication clearly 
stated an effective date of November 7, 1996.  The Court added, 
because the revised regulations expressly stated an effective 
date and contained no provision for retroactive applicability, it 
is evident that the Secretary intended to apply those regulations 
only as of the effective date.  Therefore, in view of the 
effective date rule contained in 38 U.S.C.A. § 5110(g), which 
prevents the application of a later, liberalizing law to a claim 
prior to the effective date of the liberalizing law, the 
Secretary's legal obligation to apply November 7, 1996, as the 
effective date of the revised regulations prevented the 
application, prior to that date, of the liberalizing law rule 
stated in Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Accordingly, the Court held that for any date prior to November 
7, 1996, the Board could not apply the revised mental disorder 
rating schedule to a claim.  See VAOPGCPREC 3-2000.  
Consequently, because it is clear from the amended regulations 
that they are not to be accorded retroactive effect, the law 
prevents the application of the new standards prior to November 
7, 1996.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114(a), 
3.400(p) (2001).

The Court has held that the failure to consider evidence which 
may be construed as an earlier application or claim, formal or 
informal, that would have entitled the claimant to an earlier 
effective date is remandable error.  See Lalonde v. West, 7 Vet. 
App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  

VA regulations also provide that the terms claim and application 
mean a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2009).  
Generally, the date of receipt of a claim is the date on which a 
claim, information, or evidence is received by VA.  38 C.F.R. 
§ 3.1(r).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2009).

In this case, the Board notes that the basic facts are not in 
dispute.  The Veteran's original claim for entitlement to service 
connection for a psychiatric disorder was denied in March 1972.  
He was notified of this decision and did not appeal.  His 
requests to reopen the claim were denied by rating decisions 
dated in July 1974 and October 1979.  He initiated, but did not 
perfect, an appeal from the October 1979 rating decision.  In 
June 1986, he again requested to reopen his claim and included 
the issue of entitlement to service connection for PTSD.  An 
August 1986 private medical report of record at that time noted a 
diagnosis of PTSD directly related to the Veteran's service in 
Vietnam had been provided in the fall of 1985.  VA hospital 
records dated in February 1987 noted the appropriate diagnosis 
was mixed personality disorder, but that there was also evidence 
of PTSD.  A November 1986 rating decision reopened the claim and 
denied service connection for a psychiatric disorder, including 
PTSD, on a de novo basis.  The RO found that the totality of the 
evidence showed a personality disorder and that there was no 
evidence of a recognizable stressor that would be expected to 
evoke significant symptoms in almost all individuals, nor did the 
Veteran reportedly meet other relevant criteria necessary to 
establishing a PTSD diagnosis.  By rating action in March 1987, 
the denial of service connection for PTSD was confirmed and 
continued.  A notice of disagreement was received in April 1987 
and a statement of the case was issued in May 1987; however, the 
Veteran did not perfect the appeal.

A letter received on February 20, 1998, from the Veteran's then-
service representative expressed a wish to reopen the claim of 
entitlement to service connection for PTSD.  A review of the 
record reveals that the available evidence, including VA 
treatment records dated within the period from February 20, 1997, 
to February 20, 1998, are negative for a diagnosis of PTSD.  VA 
hospital records show the Veteran was admitted in May 1998 and 
diagnoses including PTSD were provided at that time.  A February 
1999 rating decision granted entitlement to service connection 
for PTSD and assigned a 100 percent evaluation.  The Board 
subsequently granted entitlement to an effective from February 
20, 1998, the date of receipt of the Veteran's claim to reopen.  

Based upon the evidence of record, the Board finds that a March 
1987 rating decision which continued a denial of entitlement to 
service connection for PTSD is final.  However, with resolution 
of reasonable doubt in the Veteran's favor, the Board does find 
that the evidence indicates that it is as likely as not that the 
Veteran met all eligibility criteria for the liberalized benefit 
of a diagnosis of PTSD under applicable regulations and medical 
standards as of November 1996.  In this regard, while there are 
few records for review from 1996 to 1998 documenting treatment 
for PTSD symptoms, the Board notes that subsequent medical 
records reflect longstanding psychiatric symptomatology that has 
now been attributed to PTSD in addition to the two earlier 
opinions which found PTSD.  See July 2000 VA examination report; 
see also March 1998 VA outpatient treatment record (Veteran 
reported three week history of flashbacks and nightmares about 
Vietnam); March-April 1998 VA hospitalization report (Veteran 
reported daily intrusive thoughts of Vietnam with memory triggers 
and reported having similar problems in the years following his 
return from Vietnam but had been able to "handle them."); 
October 1996 VA outpatient records for back pain showing, in 
pertinent part, a provisional diagnosis of psychogenic conversion 
reaction and polysubstance abuse). 

At the time of the July 2000 VA examination, the examiner noted 
that the Veteran  had multiple difficulties going back to the 
Veteran's service.  He noted further that at first, the Veteran 
was diagnosed as having difficulty with alcohol and drug 
dependency as well as "inadequate personality" going back to 
the late 1960s.  The examiner also the RO's November 1986 rating 
decision in which the RO concluded that the Veteran had a long 
history of personality disorder but also felt that PTSD was not 
service connected.  The 2000 VA examiner, noted however, that 
also shown at the time were the Veteran's difficulties with 
authority figures, inability to control his temper and his 
penchant for violence.  Also, at that time, the examiner noted 
the Veteran reported a "flashback and feeling from Nam."  The 
examiner also noted the 1987 VA diagnoses of personality 
disorder; history of heroin addiction; history of cannabis abuse; 
and history of alcohol abuse; and evidence of PTSD.  The 2000 
examiner also observed that the Veteran was hospitalized by VA in 
1998 and discharged with diagnoses of polysubstance abuse and 
possible PTSD with a later 1998 hospitalization and diagnosis of 
PTSD.  The Veteran's subsequent ongoing treatment for PTSD was 
also noted.  The examiner concluded after examination of the 
Veteran that he had longstanding difficulties with polysubstance 
dependence as well as alcohol abuse and had been diagnosed as 
having a personality disorder for a long period of time.  The 
examiner also noted, however, that the Veteran had had symptoms 
compatible with PTSD and had continued with such symptoms.  

Although the award of service connection in his case was based 
upon medical evidence received by VA dated after February 20, 
1998, the Board finds the VA examiner's 2000 opinion to be 
persuasive and probative evidence as to whether the Veteran did 
meet all of the eligibility criteria for PTSD in November 1996.  
He indicates that while the Veteran did have a longstanding 
diagnosis of personality disorder and polysubstance abuse, he 
also had had symptoms of PTSD at the same time.  While there is 
no actual diagnosis of PTSD between 1996+ and 1998, the Board 
finds the examiner's conclusions raise reasonable doubt in this 
case.  In this regard, when all the evidence is assembled VA is 
then responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  As such, the Board, 
thus finds with resolution of doubt in the Veteran's favor that 
he did meet the eligibility criteria for PTSD in November 1996 
and continuously to the date of his claim.  Therefore, an 
effective date of February 20, 1997, for the grant of service 
connection for PTSD is warranted in this case.  

ORDER

Entitlement to an effective date of February 20, 1997, for the 
grant of service connection for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


